Case 19-33494-KCF   Doc 33-8 Filed 03/27/20 Entered 03/27/20 15:14:30   Desc
                           Exhibit H Page 1 of 4




                      EXHIBIT H
Case 19-33494-KCF   Doc 33-8 Filed 03/27/20 Entered 03/27/20 15:14:30   Desc
                           Exhibit H Page 2 of 4
Case 19-33494-KCF   Doc 33-8 Filed 03/27/20 Entered 03/27/20 15:14:30   Desc
                           Exhibit H Page 3 of 4
Case 19-33494-KCF   Doc 33-8 Filed 03/27/20 Entered 03/27/20 15:14:30   Desc
                           Exhibit H Page 4 of 4
